        Case 1:11-cr-00171-BLW Document 32 Filed 07/27/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:11-0171-BLW

        Plaintiff,                           MEMORANDUM DECISION AND
                                             ORDER
        v.

 CHRISTOPHER SCOTT,

        Defendant.



                                INTRODUCTION
      Before the Court is Defendant Christopher Scott’s Motion for Early

Termination of Supervised Release (Dkt. 30). Having reviewed the Motion and

otherwise being fully informed, the Court will deny the motion.

                                BACKGROUND

      On February 21, 2012, Scott was sentenced to a term of imprisonment of

forty-eight months followed by fifteen years of supervised release after pleading

guilty to Possession of Sexually Explicit Images of Minors under 18 U.S.C. §

2252(a)(4)(B). After successfully completing his term of imprisonment, Scott was

released on supervised probation in 2015. Since Scott began his supervised release

period, he has followed its terms without issue and has maintained steady



MEMORANDUM DECISION AND ORDER - 1
           Case 1:11-cr-00171-BLW Document 32 Filed 07/27/21 Page 2 of 4




employment as a journeyman pipefitter. Scott has also successfully completed Sex

Offender Treatment.

      On May 26, 2021, Scott filed his motion for early termination of supervised

release. (Dkt. 30). The United State Probation Officer assigned to the case has

indicated that he does not support the motion. The Government likewise opposes

Scott’s early release. (Dkt. 31).

                                    DISCUSSION

      The Court has broad discretion to impose terms of supervised release.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. §

3583(e)(1). This includes the discretion to terminate such release after Defendant

has served one year of their supervised release. Id. In deciding whether to

terminate supervision, the courts must review eight sentencing factors which

include:

      (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;
      (2) deterrence;
      (3) protection of the public;
      (4) the need to provide the defendant with educational, vocational training,
           medical care or other rehabilitation;
      (5) the sentence and sentencing range established for the category of
           defendant;
      (6) any pertinent policy statement by the Sentencing Commission;
      (7) the need to avoid unwarranted sentence disparities among defendants
           with similar records who have been found guilty of similar conduct; and



MEMORANDUM DECISION AND ORDER - 2
        Case 1:11-cr-00171-BLW Document 32 Filed 07/27/21 Page 3 of 4




      (8) the need to provide restitution to any victims of the offense.

See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a) (5), (a)(6),

and (a)(7); United States v. Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at

*2 (D. Idaho Mar. 7, 2011) (citing United States v. Smith, 219 Fed. Appx. 666, 667

n.3 (9th Cir. 2007)). However, in rendering its decision the Court shall simply

provide an explanation based on its consideration of such factors. Emmett, 749

F.3d 817, at 821-22. The Court need not elaborate unnecessarily. Id.

      Additionally, the Court should respectfully consider the policy conclusions

and recommendations of the Judicial Conference regarding early termination of

supervision. See generally Hollingsworth v. Perry, 558 U.S. 183, 193 (2010)

(“While the policy conclusions of the Judicial Conference may not be binding on

the lower courts, they are at the very least entitled to respectful consideration”)

(internal quotation marks and citation omitted).

      The Court, having considered the above-listed factors, is not persuaded that

early termination of supervised release is warranted. See § 3583(e)(1). The Court

acknowledges that Scott has performed well during supervision and commends

him for successfully completing treatment and for seeking to maintain consistent

employment. However, his behavior, which is to be expected, does not justify early

termination. The probation officers are there to help defendants do precisely what




MEMORANDUM DECISION AND ORDER - 3
        Case 1:11-cr-00171-BLW Document 32 Filed 07/27/21 Page 4 of 4




Scott has done: put their lives back on track and become contributing members of

society. This Court has repeatedly concluded that performing well – even

exceedingly well – on supervision is not enough to justify early termination. The

Court does not find that this case is an exception in that respect.

      Scott’s desire to travel to Arizona for work is understandable but does not

change the Court’s decision. U.S. Probation and Pretrial Services indicates that

Scott has declined their offer to transfer his supervision to another district so he

may work there. As such, the Court will deny the Motion.

                                       ORDER

      IT IS ORDERED that Defendant Christopher Scott’s Motion for Early

Termination of Supervised Release (Dkt. 30) is DENIED.



                                               DATED: July 27, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
